Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s response filed on February 10, 2022 has been received and fully considered. 
	The previous claim rejections made under 35 U.S.C. 112(b) as indicated in the Office action dated November 12, 2021 are withdrawn in view of applicant’s amendment made to claims 1, 4, 6, 9, 10, 12, 13, 15 and 16.  
	The previous claim rejections made under 35 U.S.C. 103 are maintained for reasons of record and modified to address claim 1 (a) which requires “at least one polyion complex particle”.  

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Traynor  et al. (US 20080317795 A1, published on December 25, 2008) (“Traynor ” hereunder). 
Traynor teaches cosmetic compositions comprising sol-gel microcapsules that are highly positively charged and contain sunscreen actives. The microcapsules comprises a cationic polymer, and the reference also suggests that the cationic components can include amphoteric components comprising anionic groups.  See [0163].  
The reference also teaches that polymeric microsphere template can be porous and alginates, chitosan hyaluronic acid, or other ionically crosslinkable polymers such as the classes of carboxylic – sulfate – or amine-functionalized polymers.  See [0253].  Such polymers meet the anionic polymer requirement of present claims 1 (a), 2, 5 and 6.  
Amended claim 1 (a) requires “at least one polyion complex particle”.  The sol-gel microcapsule comprising the porous microsphere templates of the disclosed anionic polymers and the cationic polymer would meet such limitation.  Furthermore, Traynor discloses cationic polymers including amphoteric polymers such as polyquaternium -22, -39, -64, -51, etc, which also meet present claims 7 and 8.  See [0159-0162].    
The sunscreen active include non-polymeric acid having two or more pKa values or salts, such as terephthalylidene dicamphor sulfonic acid, etc. See [0060].   See instant claims 1 (a).
Thus, the microsphere template of anionic polymers comprising sunscreen actives that are non-polymeric acid having two or more pKa values or salts thereof and cationic polymers to make highly positively charged microspheres comprising sunscreen actives according to the teachings and suggestions of Traynor  would meet the at least one particle limitation of claim 1 (a).
Traynor teaches using the sunscreen additives in hair shampoos, conditions body wash or lotions; the reference discloses that a body wash, for example, contain water and sunflower seed oil or soybean oil.  See [0220]. 
Thus a cosmetic composition comprising the particles of claim 1(a) and oil and water as defined in the present claim 1 would have been prima facie obvious in view of the teachings and suggestions of Traynor . 

Regarding claims 3 and 4, Traynor teaches using highly charged cationic polymers such as polyquaterniums and chitosan. 
Regarding claims 7 and 8, the reference teaches that cationic components (cationic polymers) are added with sunscreen actives to provide positive change to the microcapsule and promote attachment of the additive to skin to hair.  See [0156-0161].  Such cationic polymers include polyquaterniums, which include amphoteric polymers such as polyquaternium -22, -39, -64, -51, etc, which meet present claims 7 and 8.  
Regarding claim 9, Traynor teaches the amount of the cationic component can be in an amount of about 0.1 – 20 wt%, or about 1-3 % or about 1 % of the total weight of the composition.  See [0165].  
Regarding claim 10, Traynor teaches that sunscreen actives such as terephthalylidene dicamphor sulfonic acid, a non-polymeric acid having two or more pKa values or salts thereof can be used in an amount of 10 % of less. See [0060].  
Regarding claim 11, using amines such as cysteine or amino acid such as lysine or methionine as antioxidant is disclosed.  See [0111]. 
Regarding claim 12, Traynor teaches that the encapsulated actives are positively charged at the pH at which the encapsulated additives are stored and applied; the reference teaches that topical compositions should not have a pH that would damage the biological tissue, and have a pH of 2-7.  See [0144]. 
Regarding claim 13, Traynor discloses an example of sunscreen actives (33.2 g) and is added to 64.5 g of a body wash and 2.3 g of titanium dioxide.  From such disclosure, it can be inferred that the amount of microcapsules comprising sunscreen actives (e.g., Examples 5 or 6) can be about 33.2 wt% based on the total weight of the composition or in an amount depending on the desired sunscreen active concentration. 
Regarding claim 14, Traynor further teaches that the compositions may include emollients such as isononyl isononanoate, which applicant discloses as a polar oil. See [0175]; instant claim 14.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Traynor  as applied to claims 1-14 as above, and further in view of Masuno et al. (US 2016/0331661 A1, published November 17, 2016) (“Masuno” hereunder).
Traynor teaches using the sunscreen additives in hair shampoos, conditions body wash or lotions; the reference fails to disclose the amount of oil or emulsion as the form of the cosmetic composition. 
Masuno teaches that skin lotion formulations comprising an ester oil in the amount of 0.30 wt % and lauroyl glutamate which is an oil gelling agent.  See Table 25.  The reference further discloses oil gelling agents in paragraph [0158].  The reference further suggests that lotions are generally in the form of emulsions.  
Given the teachings of Traynor that the sunscreen additives are useful in specific cosmetic products, such as lotions, one of ordinary skill in the art would have been obviously motivated to look for prior art such as Masuno for specific formulations.  Since the latter discloses various formulations including skin lotion, etc. the skilled artisan would have had a reasonable expectation of successfully producing a stable cosmetic products containing the sunscreen actives of Traynor. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 14, 16, 17, 19-24 of copending Application No. 16/062065 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to a composition comprising (a) at least one particle comprising at least one cationic polymer, at least one anionic polymer and at least one non-polymeric acid having two or more pKa values or salt(s) thereof; reference claim 19 discloses that the composition further comprises at least one oil and is in the form of an emulsion, which is defined to contain water.  See published specification, [0390].  
Regarding claims 3 and 4, the cationic polymers are disclosed in reference claims 2-4. 
Regarding claims 5 and 6, the anionic polymers are disclosed in reference claims 5-7.  
Regarding claims 7 and 8, the emulsifiers of reference claim 19 are defined to include the amphoteric polymers.  See published specification, [0379]. 
Regarding claim 9, the amount of the polymers is disclosed in reference claim 9. 
Regarding claim 10, the amount of the non-polymeric acid having two or more pKa values of salts thereof is disclosed in reference claim 14.
Regarding claims 2, it is viewed that the particles of the reference claims which meet the present claim limitations of claim 1 in a composition comprising oil and water as described in claim 1 would obviously present at the interface between the oil and the water
Regarding claim 13, the amount of the particles is disclosed in reference claim 16.
Regarding claim 12, reference claim 24 discloses a composition comprising at least one particle comprising at least one cationic polymer, at least one anionic polymer, and at least one-non-polymeric acid having two or more pKa values or salt thereof; wherein the composition has a pH in a range of about 4 to about 8.  
Regarding claims 14-16, the oil in reference claim 19 is defined to include polar oils such as plant oils and synthetic esters.  See published specification, [0351, 0354]. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 14, 16, 17, 19-24 of copending Application No. 16/062065 (reference application) as applied to claims 1-16 as above, and further in view of Masuno. 
	The ‘065 claims fail to disclose an oil gellant. 
Masuno teaches that skin lotion formulations comprising an ester oil in the amount of 0.30 wt % and lauroyl glutamate which is an oil gelling agent.  See Table 25.  The reference further discloses oil gelling agents in paragraph [0158].  The reference further suggests that lotions are generally in the form of emulsions.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of the ‘065 claims and incorporate to the composition an oil gelling agent as motivated by Masuno.  Since the latter discloses various emulsion formulations including skin lotion, etc. the skilled artisan would have had a reasonable expectation of successfully producing a stable cosmetic products containing the particles as defined in the disclosed claims. 



Claims 1-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 14, 16, 17, 19-24 of copending Application No. 16/060896 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to a composition comprising (a) at least one particle comprising at least one cationic polymer and at least one anionic polymer; reference claim 12 discloses that the disclosed particle contains a hydrophilic water-soluble UV filter which may be terephthalylidene dicamphor sulfonic acid and salts thereof, which is a non-polymeric acid having two or more pKa values or salt(s) thereof; reference claim 18 discloses that the composition further comprises at least one oil and is in the form of an emulsion, which is defined to contain water.  See published specification, [0416].  Thus reference claims 1, 12 and 18 teach and suggest the present composition of claims 1 and 16. . 
Regarding claims 3 and 4, the cationic polymers are disclosed in reference claims 3-4. 
Regarding claims 5 and 6, the anionic polymers are disclosed in reference claims 6-7.  
Regarding claims 7 and 8, the emulsifiers of reference claim 19 are defined to include the amphoteric polymers.  See published specification, [0405]. 
Regarding claim 9, the amount of the polymers is disclosed in reference claim 9. 
Regarding claim 10, the amount of the non-polymeric acid having two or more pKa values of salts thereof is disclosed in reference claim 13.
Regarding claims 2, it is viewed that the particles of the reference claims which meet the present claim limitations of claim 1 in a composition comprising oil and water as described in claim 1 would obviously present at the interface between the oil and the water
Regarding claim 13, the amount of the particles is disclosed in reference claim 15.
Regarding claim 14, the oil in reference claim 18 is defined to include polar oils such as plant oils and synthetic esters.  See published specification, [0375]. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9, 14, 16, 17 and 19-24 of copending Application No. 16/060896 (reference application) as applied to claims 1-14 and 16 as above, and further in view of Masuno.
	The ‘896 claims fail to disclose the amount of oil or using an oil gellant. 
Masuno teaches that skin lotion formulations comprising an ester oil in the amount of 0.30 wt % and lauroyl glutamate which is an oil gelling agent.  See Table 25.  The reference further discloses oil gelling agents in paragraph [0158].  The reference further suggests that lotions are generally in the form of emulsions.  
Given the teachings of the’896 claims of cosmetic emulsions, one of ordinary skill in the art would have been obviously motivated to look for prior art such as Masuno for specific formulations.  Since the latter discloses various emulsion formulations including skin lotion, etc. the skilled artisan would have had a reasonable expectation of successfully producing a stable cosmetic products containing the particles as defined in the disclosed claims. 

              RESPONSE TO ARGUMENTS		
Applicant's arguments filed on February 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Traynor fails to teach polycations complexed with polyanions or anionic polymers.  However, the reference suggests that the polymeric microsphere template which s that complex with the cationic polymers include the specific anionic polymers of the present claims as indicated above.  


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617